Controversies in the settlement of the estate of defendant's deceased husband, Enoch W. Marsh, have been before this court and are reported in 243 Mich. 530, 246 Mich. 511, 250 Mich. 556,  250 Mich. 561, and 254 Mich. 402. This appeal is an inexcusable addition to the litigation here. It is to review two orders of the court, one overruling defendant's objections to sale, and the other confirming sale, of certain linotype machines which defendant claims are chattels real, attached to her own land, and, therefore, her property.
By a former order of court, the machines were decreed to be the property of the estate, and the determination is resjudicata of this issue.
Aside from that, defendant's testimony on the hearing of the proceedings for sale not only was insufficient to prove annexation of the machines to the realty, but wholly failed to even attempt to show the essential of her claim, that Mr. and Mrs. Marsh intended the machines to be permanent accessions to the freehold (Morris v. Alexander, 208 Mich. 387), nor, indeed, that Mrs. Marsh herself so intended.
Affirmed, with costs.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, POTTER, SHARPE, and NORTH, JJ., concurred. *Page 149